United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1485
                                    ___________

William Thompson,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Michael Francis Young, Dr., Cummins *
Unit, Arkansas Department of            *      [UNPUBLISHED]
Correction, originally sued as “Young,” *
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: December 26, 2000
                              Filed: January 8, 2001
                                  ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       William Thompson, an Arkansas inmate, appeals the district court’s1 dismissal
of his 42 U.S.C. § 1983 action in which he claimed that Dr. Michael Young was
deliberately indifferent to his serious medical condition. After de novo review, see
Weaver v. Clarke, 45 F.3d 1253, 1255 (8th Cir. 1995), we agree with the district court


      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
Thompson failed to state an Eighth Amendment claim against the prison doctor. The
Eighth Amendment does not prohibit a prison doctor from exercising his own
independent medical judgment, and inmates do not have a constitutional right to any
particular type of treatment. See Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-